Cause number:                   01-16-00047-CV
Style:                          In re MarOpCo, Inc.


Date motion filed*:             February 10, 2016
Type of motion:                 Motion for Leave to File a Sur-Reply to Relator’s Petition for Writ of Mandamus
Party filing motion:            Real Parties in Interest
Document to be filed:           Sur-Reply to Relator’s Petition for Writ of Mandamus

If motion to extend time:
         Original due date:
         Number of previous extensions granted:               0         Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed
                 Other: _____________________________________
          Real parties in interest’s Sur-Reply to Relator’s Petition for Writ of Mandamus was filed in this proceeding on
          February 4, 2016. Accordingly the motion for leave, filed on February 10, 2016, is dismissed as moot.




Judge’s signature: /s/ Terry Jennings
                   


Date: February 23, 2016